PER CURIAM: *
The Federal Public Defender appointed to represent Gamaliel Silvan-Garcia in this direct criminal appeal has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Silvan-Garcia has not filed a response. Our independent review of the record and counsel’s brief shows that there are no nonfrivolous issues for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and this appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *754the limited circumstances set forth in 5th Cir. R. 47.5.4.